ORDER
This matter is before the court following receipt of the appellant’s status report, and in light of the United States Supreme Court’s decision in United States v. Alvarez, 567 U.S. -, 132 S.Ct. 2537, 183 L.Ed.2d 574 (2012) (No. 11-210), 2012 WL 2427808. In light of that decision, we vacate both the opinion and the judgment issued on January 27, 2012. The July 16, 2010 order of the district court dismissing the amended information and charges against Mr. Strandlof is affirmed. See United States v. Strandlof, 746 F.Supp.2d 1183 (D.Colo.2010). On February 2, 2012, we issued an order staying issuance of the mandate. We now lift that stay, and issue this order as the mandate of the court.